Caton, C. J. The service in this case was this: “ Served the within writ on the within named Hugh Maher by informing him of the contents of the within writ, and he accepting service the 12th of October, I860.” This service was not sufficient. The statute requires the service to be by reading or by copy. If he had acknowledged service in writing upon the process, it might have estopped him to deny a sufficient service. But in this case there was neither the service required by the statute nor its full equivalent. The officer says he informed the defendant of the contents of the writ; but in this he may have misunderstood the substance of the writ. The defendant was not bound to take the understanding of the officer of the purport of the writ. If the particular mode of service required by the statute can in any case be dispensed with, it can only be where the court can see that the information conveyed to the defendant was quite as full and beneficial as if the service had been in strict conformity to the statute. The judgment below is reversed. Judgment reversed.